DETAILED ACTION
	Claims 1, 3, 11, 17, 18, 21, 27, 31, 36, 40, 55-60, 62, and 64-66 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on February 28, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Objections
Claims 1-4, 11, 17, 18, 21, 24, 27, 31, 36, 40, 55, and 56 were previously objected to because of the following informalities:  they contain both elected and non-elected subject matter.  
The non-elected subject matter has been deleted, and the objection is withdrawn.
Claim 1 was previously objected to because of the following informalities:  the word “represented” in line 1 is written as “rep resented”.  
The appropriate correction has been made, and the objection is withdrawn.
Previous Claim Rejections - 35 USC § 112
Claim 24 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim has been cancelled, and the rejection is withdrawn.
Previous Improper Markush Grouping Rejections
Claims 1-4, 11, 17, 18, 21, 24, 27, 31, 36, 40, 55, and 56 were previously rejected on the basis that it contains an improper Markush grouping of alternatives.
The claims are now drawn to a proper Markush grouping, and the rejection is withdrawn.
Rejoinder
Claims 1, 3, 11, 17, 18, 21, 27, 31, 36, 40, 55, 56, and 64-66 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 57-60 and 62, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 4, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xin Zhang on May 13, 2022.
The application has been amended as follows: 
Delete claims 58-60 and 62.
Conclusion
Claims 1, 3, 11, 17, 18, 21, 27, 31, 36, 40, 55-57, and 64-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626